UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 SEC File Number 001-36133 NOTIFICATION OF LATE FILING (Check One):¨ Form 10-K¨ Form 20-F¨ Form 11-Ký Form 10-Q¨ Form 10-D¨ Form N-SAR¨Form N-CSR For Period Ended: September 30, 2014 ¨Transition Report on Form 10-K ¨Transition Report on Form 20-F ¨Transition Report on Form 11-K ¨Transition Report on Form 10-Q ¨Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I REGISTRANT INFORMATION FORCEFIELD ENERGY, INC. Full Name of Registrant Former Name if Applicable 245 Park Avenue, 39th Floor Address of Principal Executive Office (Street and Number) New York, New York 10167 City, State and Zip Code PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate.) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form20-F, Form 11-K, Form N-SAR or FormN-CSR, or portion thereof, will be filedon or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following theprescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail why the Form 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR or the transition report portion thereof, could not be filed within the prescribed time period. (Attach extra sheets if needed.) The compilation, dissemination and review of the information required to be presented in the Form 10-Q for the quarterly period ending September 30, 2014 could not be completed within the prescribed time period, without undue hardship and expense to the registrant. The registrant anticipates that it will file its Form 10-Q for the quarterly period ended September 30, 2014 within the "grace" period provided by Securities Exchange Act Rule 12b-25. PART IV OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification David Natan 672-2238 (Name) (Area Code) (Telephone Number) (2)Have all other periodicreportsrequired under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorterperiod that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s).x Yeso No (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? xYeso No If so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. It is anticipated that a significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the Form 10-Q due to the material acquisition by the registrant of American Lighting and Distribution (“ALD”) on April 25, 2014, as reported in the registrant’s Current Report on Form 8-K filed on April 29, 2014. The acquisition has resulted in significant period-to-period changes related to predecessor and successor reporting. As a result of the impact of pushdown accounting, the financial statements and certain note presentations will separate the registrant’s presentations into two distinct periods, the period before the consummation of the acquisition and the period after the consummation of the acquisition to indicate the application of a different basis of accounting between the periods presented.The results of operations for the three months ended September 30, 2014 are expected to reflect significantly higher revenues than the corresponding three month period ended September 30, 2013; and a significantly increased operating loss in the 2014 period compared to the 2014 period due to the inclusion of corporate expenses in 2014 that were not included in 2013 due to the initiation of predecessor and successor reporting.The foregoing is qualified in its entirety by the full period-to-period comparison that will be provided in the Quarterly Report to which this Form 12b-25 relates. ForceField Energy, Inc. (Name of Registrant as Specified in Charter) Has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: November 14, 2014 By: /s/David Natan David Natan Chief Executive Officer
